Case 6:19-cv-00779-CEM-GJK Document 27 Filed 07/05/19 Page 1 of 3 PageID 207




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

                                    CASE NO. 6:19-cv-779-Orl-41GJK

JESSICA TROUP,
individually and on behalf of all
others similarly situated,                                       CLASS ACTION

        Plaintiff,                                               JURY TRIAL DEMANDED

v.

ABERCROMBIE & FITCH STORES, INC.,

      Defendant.
_________________________________________/

                     NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

        Plaintiff Jessica Troup, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby

voluntarily dismisses the instant action. All claims of Plaintiff, individually, are hereby dismissed with

prejudice.




                                                    1
Case 6:19-cv-00779-CEM-GJK Document 27 Filed 07/05/19 Page 2 of 3 PageID 208




Date: July 5, 2019

Respectfully submitted,

HIRALDO P.A.

/s/ Manuel S. Hiraldo
Manuel S. Hiraldo
Florida Bar No. 030380
401 E. Las Olas Boulevard, Suite 1400
Ft. Lauderdale, Florida 33301
Email: mhiraldo@hiraldolaw.com
Telephone: 954.400.4713

EISENBAND LAW, P.A.                         EDELSBERG LAW, P.A.
Michael Eisenband                           Scott A. Edelsberg
Florida Bar No. 94235                       Florida Bar No. 10053719495
515 E. Las Olas Boulevard, Suite 120        Biscayne Blvd. #607
Ft. Lauderdale, Florida 33301               Aventura, FL 33180
Email: MEisenband@Eisenbandlaw.com                  scott@edelsberglaw.com
Telephone: 954.533.4092                     Telephone: 305.975.3320

IJH LAW                                     SHAMIS & GENTILE, P.A.
Ignacio J. Hiraldo                          Andrew J. Shamis
Florida Bar No. 0056031                     Florida Bar No. 101754
14 NE First Ave. 10th Floor                 14 NE 1st Ave #1205
Miami, FL 33132                             Miami, FL 33132
Email: ijhiraldo@ijhlaw.com                 Email: ashamis@shamisgentile.com
Telephone: 786.351.8709                     Telephone: 305.479.2299
Counsel for Plaintiff                       Counsel for Plaintiff




                                        2
Case 6:19-cv-00779-CEM-GJK Document 27 Filed 07/05/19 Page 3 of 3 PageID 209




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 5, 2019, I electronically filed the foregoing document with

the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this

day on all counsel of record via transmission of Notice of Electronic Filing generated by CM/ECF.



                                                      By: /s/ Manuel S. Hiraldo
                                                      Manuel S. Hiraldo, Esq.
                                                      HIRALDO P.A.
                                                      401 E. Las Olas Boulevard
                                                      Suite 1400
                                                      Ft. Lauderdale, Florida 33301
                                                      Florida Bar No. 030380
                                                      mhiraldo@hiraldolaw.com
                                                      Telephone: 954.400.4713




                                                 3
